Title: To Alexander Hamilton from James Gunn, [9 January 1801]
From: Gunn, James
To: Hamilton, Alexander



[Washington, January 9, 1801]
D. Sir

I have received your favor of the 24th. Ult. It is probable a rejection of the French convention would excite some unpleasant feeling in America; But its Ratification would be Dishonorable. The Second and Third Articles were rejected by very large majorities. Genl. Armstrong voted against the Second Article, which alarmed the Jacobins. With Some other exceptions, it is believed, the thing will be ratified by the unanimous vote of Senate.
On the Subject of Chosing a President, some Revolutionary opinions are gaining ground, and the Jacobins are determined to resist the Election of Burr at every hazard—most of the Jacobin members will be instructed not to vote for Col. Burr. I have Seen a letter from Mr. Madison to one of the Virginia Representatives, in which he Says that in the event of the present House of Representatives not Choosing Mr. Jefferson President that the next House of Representatives will have a Right to Choose one of the two having the highest number of votes; and that the nature of the case, aided with the support of the great body of the people will Justify Jefferson and Burr Jointly to call together the Members of the next House of Representatives previous to the 3d of Decr. next, for the express purpose of Choosing a President, and that he is Confidant they will make a proper Choice. In other parts of his letter he Speaks of America being degraded by the attempt to Elect Burr President. What say you my friend? The little Virginian must have been a little furious at the time he wrote to his friend. I am confidant the present House will not Elect Col. Burr; and am persuaded the Democrats have taken their ground with a fixed resolution to Destroy the government sooner than yeald their point.
Genl Smith had an interview with Burr, at Philadelphia, last Sunday. Smith is a man of Small talents, but he has a passion for low intrigue, and wishes to be Secretary of the navy.

I fear Some of our friends have Committed themselves by writing improperly to Burr. We know the man, and those who put themselves in his power will repent their folly.
yours Sincerely

James Gunn
Washington Jany. 9th. 1801
N B I have not time to copy.
Genl. Hamilton.
